                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


GARY B. CAMPBELL, JR.,
          Plaintiff,

       v.                                                 Case No. 20-C-1357

DALE SCHMIDT, et al.,
           Defendants.
______________________________________________________________________

                                          ORDER

       In a prior order, I noted that the time for serving the defendants had expired without

the plaintiff’s having filed proof of service. I directed him to show cause why this action

should not be dismissed for lack of service. I advised him that if the court did not receive

his response to the show-cause order by January 13, 2021, I would dismiss the case

without prejudice. The plaintiff did not file a response to the show-cause order, and

therefore I will dismiss this case without prejudice for lack of service.

       For the reasons stated, IT IS ORDERED that this action is DISMISSED WITHOUT

PREJUDICE for lack of service.

       Dated at Milwaukee, Wisconsin, this 21st day of January, 2021.



                                                  s/Lynn Adelman_________
                                                  LYNN ADELMAN
                                                  United States District Judge




            Case 2:20-cv-01357-LA Filed 01/21/21 Page 1 of 1 Document 10
